Title: To George Washington from Jonathan Trumbull, Sr., 4 August 1778
From: Trumbull, Jonathan Sr.
To: Washington, George


          
            Sir—
            State of Connecticut—Lebanon 4th Augt 1778
          
          Enclosed is a resolution of the Governor and Council of Safety of this State—It is
            hoped that your Excellency will make no hesitation to grant a Warrant for the amount of
            the enclosed Account.
          It appears reasonable that payment be made to B. General Saltonstal from the Chest of
            the United States of America, rather than from this State—to whom he will look, when he
            fails from your Excellency. I am, with great Esteem & Regard Your Excellency’s
            most Obedient humble Servant
          
            Jonth. Trumbull
          
        